Citation Nr: 9922296	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of meningitis.  

3.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1951 to 
August 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  A January 1954 rating decision denied service connection 
for residuals of a head injury and residuals of meningitis, 
and that decision became final when the appellant did not 
timely file an appeal from the decision after receiving 
notification of it in January 1954.  

2.  Because the evidence received since the January 1954 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for residuals of a 
head injury.  

3.  Because the evidence received since the January 1954 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for residuals of 
meningitis.  

3.  There is no competent evidence of a neck injury in 
service, or of a nexus between the appellant's current 
cervical spine disability and inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the January 1954 rating 
decision is not new and material, and the claim for service 
connection for residuals of a head injury is not reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1998).  

2.   The evidence received by VA since the January 1954 
rating decision is not new and material, and the claim for 
service connection for residuals of meningitis is not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a neck injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant's claims for service connection for residuals 
of a head injury and residuals of meningitis were previously 
denied by a January 1954 rating decision that became final 
when he did not file a timely appeal of the decision after 
receiving notification thereof in January 1954.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the holding by United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998):  the Secretary must first determine 
whether new and material evidence has been presented, which 
under 38 C.F.R. § 3.156(a) means evidence not previously 
submitted to agency decision makers which satisfies the 
following requirements: it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary must reopen the claim and 
"evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

I.  Residuals of a Head Injury

The appellant contends that he has residuals of a head injury 
he sustained in service as a result of a falling down some 
steps on a ship and lacerating his head.  He claims that a 
fellow serviceman stitched up the head laceration.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for residuals of a head injury 
was last finally denied by the January 1954 rating decision.  

The evidence of record at the time of the January 1954 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of a head injury.  
The July 1953 separation examination made no mention of an 
injury to the head.  Also considered by the RO in January 
1954 was a December 1953 VA medical examination report that 
noted a history of a scalp laceration in 1952 but did not 
note any residuals of a head injury.  Service connection was 
denied for residuals of a head injury by the January 1954 
rating decision on the basis that the evidence of record did 
not reveal any residuals of a head injury.  

The evidence submitted since the January 1954 rating decision 
includes private medical records dated in the 1990's and 
testimony by the appellant and his spouse at an April 1998 
Regional Office hearing.  The private medical records do not 
reveal any residuals of a head injury, and the testimony from 
the appellant and his spouse only amplifies the contention, 
made in 1954, of an inservice head injury.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for residuals of a head 
injury.  Accordingly, that claim cannot be reopened, as the 
appellant has not submitted evidence that is both new and 
material.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.  

II.  Residuals of Meningitis

The appellant argues that he has residuals of the meningitis 
for which he was treated during his period of military 
service.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for residuals of meningitis was 
last finally denied by the January 1954 rating decision.  

The evidence of record at the time of the January 1954 rating 
decision included the appellant's service medical records, 
which showed that he was treated for meningitis in April and 
May 1952.  The July 1953 separation examination made no 
mention of any meningitis residuals.  Also considered by the 
RO in January 1954 was a December 1953 VA medical examination 
report that noted a history of treatment for meningitis in 
service but did not note any residuals of meningitis.  
Service connection was denied for residuals of meningitis by 
the January 1954 rating decision on the basis that the 
evidence of record did not reveal any residuals of 
meningitis.  

The evidence submitted since the January 1954 rating decision 
includes private medical records dated in the 1990's and the 
testimony provided by the appellant and his spouse at the 
April 1998 Regional Office hearing.  The private medical 
records do not reveal any residuals of meningitis, and the 
testimony from the appellant and his spouse only iterates the 
contention, made in 1954, that the appellant has residuals of 
meningitis.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for residuals of 
meningitis.  Accordingly, that claim cannot be reopened, as 
the appellant has not submitted evidence that is both new and 
material.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.  

III.  Residuals of a Neck Injury

The appellant asserts that the current disability in his 
cervical spine must be related to the same fall in service 
that, he claims, resulted in a head injury.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for residuals of a neck injury.  While the first 
element required to show a well-grounded claim is met because 
the medical evidence reveals that the appellant has received 
private medical treatment during the 1990's for cervical 
spine disability that includes degenerative arthritis in the 
cervical spine and disc problems that required an anterior 
cervical diskectomy and fusion at C4-C5, the other elements 
for a well-grounded claim are not met.  The second element of 
Caluza is not met because the service medical records do not 
show any complaint or finding of a neck injury, and the 
initial manifestation of any cervical spine disability was in 
1990.  A January 1990 private medical record from The 
NeuroMedical Center indicated that the appellant's past 
history was significant for an extremely stiff neck and neck 
pain that had occurred two years before as a result of using 
a portable grinder without stop for three hours.  The third 
element of Caluza is also not met because the appellant fails 
to show the required nexus between his current cervical spine 
disability and any injury or disease in service.  There is no 
medical evidence establishing a link of the cervical 
disability to the appellant's active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his cervical spine disability, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of his cervical spine 
problems to service.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for residuals 
of a neck injury is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
December 1997.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for residuals of 
a head injury and residuals of meningitis, these claims 
remain denied.  

The claim for service connection for residuals of a neck 
injury is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

